DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2019-12-24. Claims 1-20 are pending. Claims 1, 19, 20 is/are independent.

Allowable Subject Matter
Claim(s) 12, 17 would be allowable if rewritten in independent form and to overcome the objections to informalities; to overcome the rejection(s) under 35 U.S.C. § 112; set forth in this Office action.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2019-12-24 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words.  See MPEP § 608.01(a).  In particular, the title fails to mention the concept of instruction tags.  Examiner suggests "Detecting And Preventing Exploits Of Software Vulnerability Using Instruction Tags", though other formulations that are sufficiently searchable may also be acceptable.

Claim Objections
Claim(s) 18 is/are objected to because of the following informalities: The examiner suggests the following corrections:
Claim 18:
Amend the claim to read, in part, as follows "the predefined memory region comprising a fenced memory region demarcated by a set of guard memory words, said fenced memory region defining a starting address of a string of memory locations containing the information to be retrieved"1

Claim Interpretation - 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., "unit") that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim
Limitation
Function
1
logic execution unit 
to process data based on instructions
1
communication interface unit
to transfer from a memory external to the secure processor, the instructions and the data, and tags accompanying respective instructions and data
1
tag processing unit
to enforce specific restrictions with respect to at least execution of instructions, access to resources, and manipulation of data, selectively dependent on the accompanying tags
1
control transfer processing unit
to validate a branch instruction execution and an entry point instruction of each control transfer, selectively dependent on the respective accompanying tags
9
cryptographic processing unit
to perform cryptographic operations on information communicated through the communication interface unit, wherein the cryptographic unit employs a distinct cryptographic key selectively dependent on at least one of a respective tag and a respective thread of instruction execution
10
address translation unit
to map logical memory spaces to physical memory pages
18
communication interface unit 
to retrieve information from a memory according to an address, store the retrieved information in a cache, and to perform a confinement check to determine whether the address is within a predefined memory region, and
to selectively access a tag in dependence on whether the address is within the predefined memory region comprising a fenced memory region demarcating by a set of guard memory words defining a starting address of a string of memory locations containing the information to be retrieved
19
communication interface unit
to control a transfer to the secure processor, from an external memory, the instruction and the data, and a tag accompanying the respective instruction and data
19
tag processing unit
to enforce a specific restriction with respect to at least execution of the instruction, access to at least one resource, and manipulation of the data, selectively dependent on the accompanying tag
19
control transfer processing unit
to validate each control transfer instruction for branch execution and entry point, selectively dependent on the accompanying tag


Note that the limitation "logic execution unit" in claim 19 is not being interpreted under 35 U.S.C. § 112(f) because it recites recognized structure sufficient to perform the functions (viz., "instruction processing pipeline").
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 ¶ 1 (pre-AIA ) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular, the specification does not enable the implementation of a "control transfer processing unit".
A determination as to nonenablement is based on consideration of all the evidence as a whole.  In re Wands, 858 F.2d 731, 737, 740 (Fed. Cir. 1998) (relevant factors include (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure).  See also MPEP § 2164.01(a) and § 2164.04.
Here, Applicant's claims set forth a goal, viz. "to validate a branch instruction execution and an entry point instruction of each control transfer, selectively dependent on the respective accompanying tags" (claim 1).  Without identifying hardware that could meet that goal.  There is no description of how such hardware would be connected to the execution path of the secure processor, nor of how the secure processor would behave in response to the claimed control transfer processing unit.  The lack of working examples and lack of direction provided by Applicant leave a person of ordinary skill in the art adrift to invent a device that will accomplish the stated goal.  While the applicability of other factors for and against subject-matter eligibility has been considered, the weight of the factor(s) described above compels this conclusion.
Claims 19 and 20 suffer the same defects as claim 1 mutatis mutandis.  Dependent claims 2-18 are rejected for the reasons presented above with respect to rejected claims 1 and in view of their dependence thereon.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1-19 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 ¶ 2 (pre-AIA ) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 2, and 19, claim limitation “control transfer processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Claim 1 identifies its function as "to validate a branch instruction execution and an entry point instruction of each control transfer, selectively dependent on the respective accompanying tags".  Claim 19 suffers similar defects mutatis mutandis.  Further, claim 2 requires that the control transfer unit comprise a dedicated hardware component distinct from any component of "the tag processing unit, the communication interface unit, [or] the logic execution unit".  While the Specification states that the "tag processing unit enforces . . . control transfer instruction rules" [Specification ¶ 0124-0125], nothing in the Specification links to the function of the control transfer processing unit to any known and recognized hardware structure capable of carrying out those functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 2-18 are rejected for the reasons presented above with respect to rejected claims 1 and in view of their dependence thereon.

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Heiner 2015 in view of Deng 2010 
Heiner 2015 in view of Deng 2010 in view of Worley '389 
Heiner 2015 in view of Deng 2010 in view of Akritidis 2008 
1
[Wingdings font/0xFC]


2
[Wingdings font/0xFC]


3
[Wingdings font/0xFC]


4
[Wingdings font/0xFC]


5
[Wingdings font/0xFC]


6
[Wingdings font/0xFC]


7
[Wingdings font/0xFC]


8
[Wingdings font/0xFC]


9

[Wingdings font/0xFC]

10

[Wingdings font/0xFC]

11

[Wingdings font/0xFC]

13

[Wingdings font/0xFC]

14
[Wingdings font/0xFC]


15
[Wingdings font/0xFC]


16
[Wingdings font/0xFC]


18


[Wingdings font/0xFC]
19
[Wingdings font/0xFC]


20
[Wingdings font/0xFC]




Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 14-16, 19-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Jonathan Heiner and Wilmar Sifre, Air Force Research Laboratory Report No. AFRL-RI-RS-TR-2015-210, Security-Tagged Architecture Co-Design (STACD) Final Technical Report (2015-09) (hereinafter "Heiner 2015") in view of D. Y. Deng, D. Lo, G. Malysa, S. Schneider and G. E. Suh, "Flexible and Efficient Instruction-Grained Run-Time Monitoring Using On-Chip Reconfigurable Fabric," 2010 43rd Annual IEEE/ACM International Symposium on Microarchitecture, 2010, pp. 137-148 (IEEE 2010) (hereinafter "Deng 2010").  Heiner 2015 is prior art to the claims under 35 U.S.C. § 102(a)(1).  Deng 2010 is prior art to the claims under 35 U.S.C. § 102(a)(1).
Per claim 1 (independent):
Heiner 2015 discloses a secure processor (STMP tagged processor [Heiner 2015 p. 4, 6])
Heiner 2015 discloses a logic execution unit configured to process data based on instructions (STMP processing core [Heiner 2015 p. 6])
Heiner 2015 discloses a communication interface unit, configured to transfer from a memory external to the secure processor, the instructions and the data, and tags accompanying respective instructions and data (STMP memory controller [Heiner 2015 p. 6])
Heiner 2015 discloses a tag processing unit, configured to enforce specific restrictions with respect to at least execution of instructions, access to resources, and manipulation of data, selectively dependent on the accompanying tags (STMP reconfigurable fabric (RCF) [Heiner 2015 p. 6])
Heiner 2015 does not disclose a control transfer processing unit, configured to validate a branch instruction execution and an entry point instruction of each control transfer, selectively dependent on the respective accompanying tags
Further:
Deng 2010 discloses a control transfer processing unit, configured to validate a branch instruction execution and an entry point instruction of each control transfer, selectively dependent on the respective accompanying tags (DIFT co-processor blocks branch instructions based on tags [Deng 2010 p. 143])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Heiner 2015 with the control transfer checking of Deng 2010 to arrive at an apparatus, method, and product including:
a control transfer processing unit, configured to validate a branch instruction execution and an entry point instruction of each control transfer, selectively dependent on the respective accompanying tags
A person having ordinary skill in the art would have been motivated to combine them at least because checking control transfer operations against tags would prevent software exploits by not allowing execution to take place at illegitimate memory locations.  A person having ordinary skill in the art would have been further motivated to combine them at least because Deng 2010 teaches [Deng 2010 p. 143] modifying a secure processor [Heiner 2015 p. 4, 6] such as that of Heiner 2015 to arrive at the claimed invention; because doing so constitutes use of a known technique (control transfer  checking based on tags [Deng 2010 p. 143]) to improve similar devices and/or methods (secure processor [Heiner 2015 p. 4, 6]) in the same way; because doing so constitutes applying a known technique (control transfer  checking based on tags [Deng 2010 p. 143])to known devices and/or methods (secure processor [Heiner 2015 p. 4, 6]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (secure processor [Heiner 2015 p. 4, 6] prevents exploits that jump to illegitimate addresses using control transfer  checking based on tags [Deng 2010 p. 143])); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 2 (dependent on claim 1):
Heiner 2015 in view of Deng 2010 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Heiner 2015 does not disclose each of the tag processing unit, the communication interface unit, the logic execution unit, and the control transfer processing unit comprises a distinct dedicated hardware component
However, Heiner 2015 discloses each of the tag processing unit, the communication interface unit, and the logic execution unit comprises a distinct dedicated hardware component (STMP processing core [Heiner 2015 p. 6]; STMP memory controller [Heiner 2015 p. 6]; STMP reconfigurable fabric (RCF) [Heiner 2015 p. 6])
Further:
Deng 2010 discloses each of the control transfer processing unit comprises a distinct dedicated hardware component (DIFT co-processor blocks branch instructions based on tags [Deng 2010 p. 143])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Heiner 2015 with the control transfer checking of Deng 2010 to arrive at an apparatus, method, and product including:
each of the tag processing unit, the communication interface unit, the logic execution unit, and the control transfer processing unit comprises a distinct dedicated hardware component
Per claim 3 (dependent on claim 1):
Heiner 2015 in view of Deng 2010 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Heiner 2015 discloses the tag processing unit is further configured to ensure compliance with at least one rule, selected from the group consisting of data type rules, memory access rules, context-specific data usage rules, source-dependent data usage rules, data modification rules, source-dependent instruction execution rules, context- dependent instruction execution rules, instruction sequence modification rules, control transfer instruction rules, and metadata tag modification rules (enforces security policies and rules [Heiner 2015 p. 5, 10-11, 14])
Per claim 4 (dependent on claim 1):
Heiner 2015 in view of Deng 2010 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Heiner 2015 does not disclose the tag processing unit is configured to enforce a restriction on use of data, selected from the group consisting of use of data as an address within a memory space, as a return address for a subroutine call, as a target address of an indirect branch, and as a pointer
Further:
Deng 2010 discloses the tag processing unit is configured to enforce a restriction on use of data, selected from the group consisting of use of data as an address within a memory space, as a return address for a subroutine call, as a target address of an indirect branch, and as a pointer (DIFT co-processor blocks branch instructions based on tags [Deng 2010 p. 143]; array bound checking uses tags to enforce bounded memory regions [Deng 2010 p. 143])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Heiner 2015 with the control transfer checking of Deng 2010 to arrive at an apparatus, method, and product including:
the tag processing unit is configured to enforce a restriction on use of data, selected from the group consisting of use of data as an address within a memory space, as a return address for a subroutine call, as a target address of an indirect branch, and as a pointer
Per claim 5 (dependent on claim 1):
Heiner 2015 in view of Deng 2010 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Heiner 2015 discloses the tag processing unit is configured to enforce a restriction on use of an instruction, selected from the group consisting of use of an instruction to control flow to a legal path, to call a function, to return from a function call, to access a protected domain or module, to perform a legal operation based on the source data type, and to bound access to a fenced memory region (enforces security policies and rules [Heiner 2015 p. 5, 10-11, 14])
Per claim 6 (dependent on claim 1):
Heiner 2015 in view of Deng 2010 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Heiner 2015 discloses the communication interface unit is configured to concurrently transfer a respective instruction or data, and a respective accompanying tag (loads instructions and tags [Heiner 2015 p. 6, 11])
Per claim 7 (dependent on claim 1):
Heiner 2015 in view of Deng 2010 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Heiner 2015 discloses the tag comprises a plurality of privilege levels, which respectively restrict access by the logic execution unit under control of instructions having the respective privilege level corresponding to a respective tag (restricts by owner and code-space [Heiner 2015 p. 10-11])
Per claim 8 (dependent on claim 1):
Heiner 2015 in view of Deng 2010 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Heiner 2015 does not disclose at least one tag indicates tainted instructions or data, wherein the tag processing unit requires validation of the tainted instructions or data prior to use
Further:
Deng 2010 discloses at least one tag indicates tainted instructions or data, wherein the tag processing unit requires validation of the tainted instructions or data prior to use (DIFT tracks taint based on tags [Deng 2010 p. 143])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Heiner 2015 with the control transfer checking of Deng 2010 to arrive at an apparatus, method, and product including:
at least one tag indicates tainted instructions or data, wherein the tag processing unit requires validation of the tainted instructions or data prior to use
Per claim 14 (dependent on claim 1):
Heiner 2015 in view of Deng 2010 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Heiner 2015 discloses a set of instructions comprises a code segment is accompanied by a metadata tag comprising at least one of a security level or a privilege level of the code segment, wherein the tag processing unit is further configured to compare the security level or the privilege level of the code segment with a security level or a privilege level indicated by the respective tag of a calling instruction of the code segment (owner field and control bits of tags restrict memory access based on privilege level [Heiner 2015 p. 10])
Per claim 15 (dependent on claim 1):
Heiner 2015 in view of Deng 2010 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Heiner 2015 discloses the logic execution unit and the tag processing unit are synchronized in processing of the instructions and the associated tags (STMP processing core operates in sync with tag controls [Heiner 2015 p. 6])
Per claim 16 (dependent on claim 1):
Heiner 2015 in view of Deng 2010 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Heiner 2015 does not disclose the logic execution unit has a logic execution pipeline, and the tag processing unit has a tag processing pipeline, the logic execution pipeline and tag processing pipeline providing coordinated processing of respective instructions and tags wherein at least one of: the tag processing pipeline has a tag processing stage which relies on information provided by at least one stage of the logic execution pipeline; the logic execution pipeline selectively processes instructions in dependence on signal generated by stages of the tag processing pipeline; the tag processing pipeline is dependent on information received from the logic execution pipeline dependent on the instructions, and the logic execution pipeline is dependent on information received from the tag processing pipeline dependent on the tags
Further:
Deng 2010 discloses the logic execution unit has a logic execution pipeline, and the tag processing unit has a tag processing pipeline, the logic execution pipeline and tag processing pipeline providing coordinated processing of respective instructions and tags wherein at least one of: the tag processing pipeline has a tag processing stage which relies on information provided by at least one stage of the logic execution pipeline; the logic execution pipeline selectively processes instructions in dependence on signal generated by stages of the tag processing pipeline; the tag processing pipeline is dependent on information received from the logic execution pipeline dependent on the instructions, and the logic execution pipeline is dependent on information received from the tag processing pipeline dependent on the tags (pipelined main processor executes based on tag controls [Deng 2010 p. 143])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Heiner 2015 with the control transfer checking of Deng 2010 to arrive at an apparatus, method, and product including:
the logic execution unit has a logic execution pipeline, and the tag processing unit has a tag processing pipeline, the logic execution pipeline and tag processing pipeline providing coordinated processing of respective instructions and tags wherein at least one of: the tag processing pipeline has a tag processing stage which relies on information provided by at least one stage of the logic execution pipeline; the logic execution pipeline selectively processes instructions in dependence on signal generated by stages of the tag processing pipeline; the tag processing pipeline is dependent on information received from the logic execution pipeline dependent on the instructions, and the logic execution pipeline is dependent on information received from the tag processing pipeline dependent on the tags
Per claim 19 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Heiner 2015 does not disclose a secure processor comprising a logic execution unit configured to receive an instruction, decode the instruction, receive data, and to process the data based on the instruction in an instruction processing pipeline
However, Heiner 2015 discloses a secure processor comprising a logic execution unit configured to receive an instruction, decode the instruction, receive data, and to process the data based on the instruction (STMP processing core [Heiner 2015 p. 6])
Further:
Deng 2010 discloses a secure processor comprising a logic execution unit configured to receive an instruction, decode the instruction, receive data, and to process the data based on the instruction in an instruction processing pipeline (pipelined main processor executes based on tag controls [Deng 2010 p. 143])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Heiner 2015 with the control transfer checking of Deng 2010 to arrive at an apparatus, method, and product including:
a secure processor comprising a logic execution unit configured to receive an instruction, decode the instruction, receive data, and to process the data based on the instruction in an instruction processing pipeline
Per claim 20 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 9-11, 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Heiner 2015 in view of Deng 2010 in view of U.S. Publication 20020194389 to Worley et al. (hereinafter "Worley '389").  Worley '389 is prior art to the claims under 35 U.S.C. § 102(a)(1) and § 102(a)(2).
Per claim 9 (dependent on claim 1):
Heiner 2015 in view of Deng 2010 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Heiner 2015 does not disclose a cryptographic processing unit, configured to perform cryptographic operations on information communicated through the communication interface unit, wherein the cryptographic unit employs a distinct cryptographic key selectively dependent on at least one of a respective tag and a respective thread of instruction execution
Further:
Worley '389 discloses a cryptographic processing unit, configured to perform cryptographic operations on information communicated through the communication interface unit, wherein the cryptographic unit employs a distinct cryptographic key selectively dependent on at least one of a respective tag and a respective thread of instruction execution (performs cryptographic operations using per-domain key for domain associated with tag [Worley '389 ¶ 0129])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Heiner 2015 with cryptographic operations and address translation of Worley '389 to arrive at an apparatus, method, and product including:
a cryptographic processing unit, configured to perform cryptographic operations on information communicated through the communication interface unit, wherein the cryptographic unit employs a distinct cryptographic key selectively dependent on at least one of a respective tag and a respective thread of instruction execution
A person having ordinary skill in the art would have been motivated to combine them at least because cryptographic operations using per tag/domain keys would prevent other domains from being able to access the protected domains.  Further, a person having ordinary skill in the art would have been motivated to combine them at least because address translation of logical to physical pages provides a plethora of benefits by decoupling where instructions and data are stored in physical memory from where the OS and applications believe they are logically stored, e.g. enabling virtualization and controlling memory accesses.  A person having ordinary skill in the art would have been further motivated to combine them at least because Worley '389 teaches [Worley '389 ¶ 0129, ¶ 0067-0069, Figs. 8-11] modifying a secure processor [Heiner 2015 p. 4, 6] such as that of Heiner 2015 to arrive at the claimed invention; because doing so constitutes use of a known technique  (cryptographic isolation [Worley '389 ¶ 0129] and/or logical memory address translation [Worley '389 ¶0067-0069, Figs. 8-11])  to improve similar devices and/or methods (secure processor [Heiner 2015 p. 4, 6]) in the same way; because doing so constitutes applying a known technique (cryptographic isolation [Worley '389 ¶ 0129] and/or logical memory address translation [Worley '389 ¶0067-0069, Figs. 8-11]) to known devices and/or methods (secure processor [Heiner 2015 p. 4, 6]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (secure processor [Heiner 2015 p. 4, 6] secures domains against accessing each other using cryptographic isolation [Worley '389 ¶ 0129]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 10 (dependent on claim 1):
Heiner 2015 in view of Deng 2010 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Heiner 2015 does not disclose an address translation unit, configured to map logical memory spaces to physical memory pages
Further:
Worley '389 discloses an address translation unit, configured to map logical memory spaces to physical memory pages (address translation maps logical to physical pages [Worley '389 ¶ 0067-0069, Figs. 8-11])
For the reasons detailed above with respect to claim 9, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Heiner 2015 with cryptographic operations and address translation of Worley '389 to arrive at an apparatus, method, and product including:
an address translation unit, configured to map logical memory spaces to physical memory pages
Per claim 11 (dependent on claim 10):
Heiner 2015 in view of Deng 2010 in view of Worley '389 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference
Heiner 2015 does not disclose the address translation unit is further configured to maintain separate memory pages of instructions, data, and tags
Further:
Worley '389 discloses the address translation unit is further configured to maintain separate memory pages of instructions, data, and tags (stores instructions, data, tags in separate data structures in memory [Worley '389 ¶ 0016, 0074-0076, Fig. 12])
For the reasons detailed above with respect to claim 9, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Heiner 2015 with cryptographic operations and address translation of Worley '389 to arrive at an apparatus, method, and product including:
the address translation unit is further configured to maintain separate memory pages of instructions, data, and tags
Per claim 13 (dependent on claim 11):
Heiner 2015 in view of Deng 2010 in view of Worley '389 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
Heiner 2015 discloses the address translation unit is further configured to maintain a privilege restriction on memory pages of instructions and tags which restricts reading, writing, and execution, unless accessed by trusted hardware or according to instructions having associated tags which indicate higher privileges (owner field and control bits of tags restrict memory access based on privilege level [Heiner 2015 p. 10])
Claim(s) 18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Heiner 2015 in view of Deng 2010 in view of P. Akritidis, C. Cadar, C. Raiciu, M. Costa and M. Castro, "Preventing Memory Error Exploits with WIT," 2008 IEEE Symposium on Security and Privacy, pp. 263-277 (IEEE 2008) (hereinafter "Akritidis 2008").  Akritidis 2008 is prior art to the claims under 35 U.S.C. § 102(a)(1).
Per claim 18 (dependent on claim 1):
Heiner 2015 in view of Deng 2010 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Heiner 2015 does not disclose the communication interface unit is configured to retrieve information from a memory according to an address, store the retrieved information in a cache, and to perform a confinement check to determine whether the address is within a predefined memory region, and selectively access a tag in dependence on whether the address is within the predefined memory region comprising a fenced memory region demarcating by a set of guard memory words defining a starting address of a string of memory locations containing the information to be retrieved
Further:
Akritidis 2008 discloses the communication interface unit is configured to retrieve information from a memory according to an address, store the retrieved information in a cache, and to perform a confinement check to determine whether the address is within a predefined memory region, and selectively access a tag in dependence on whether the address is within the predefined memory region comprising a fenced memory region demarcating by a set of guard memory words defining a starting address of a string of memory locations containing the information to be retrieved (guard words for confinement checking [Akritidis 2008 p. 264, 267-268])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Heiner 2015 with the guard words of Akritidis 2008 to arrive at an apparatus, method, and product including:
the communication interface unit is configured to retrieve information from a memory according to an address, store the retrieved information in a cache, and to perform a confinement check to determine whether the address is within a predefined memory region, and selectively access a tag in dependence on whether the address is within the predefined memory region comprising a fenced memory region demarcating by a set of guard memory words defining a starting address of a string of memory locations containing the information to be retrieved
A person having ordinary skill in the art would have been motivated to combine them at least because guard words would improve the reliability of bounds checking, e.g. by ensuring padding between one memory range and another.  A person having ordinary skill in the art would have been further motivated to combine them at least because Akritidis 2008 teaches [Akritidis 2008 p. 264, 267-268] modifying a secure processor [Heiner 2015 p. 4, 6] such as that of Heiner 2015 to arrive at the claimed invention; because doing so constitutes use of a known technique (guard words [Akritidis 2008 p. 264, 267-268]) to improve similar devices and/or methods (secure processor [Heiner 2015 p. 4, 6]) in the same way; because doing so constitutes applying a known technique (guard words [Akritidis 2008 p. 264, 267-268])to known devices and/or methods (secure processor [Heiner 2015 p. 4, 6]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (secure processor [Heiner 2015 p. 4, 6] performs bounds checking on memory regions using guard words [Akritidis 2008 p. 143]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 5909694 to Gregor et al. (hereinafter "Gregor '649") discloses an ATU 124 translates logical to physical addresses to retrieve pages for instruction cache and to retrieve pages for data cache [Gregor '649 col. 3 l. 13-55]
H. Kannan, M. Dalton and C. Kozyrakis, "Decoupling Dynamic Information Flow Tracking with a dedicated coprocessor," 2009 IEEE/IFIP International Conference on Dependable Systems & Networks, 2009, pp. 105-114 (IEEE 2009) discloses a pipelined secure processor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant should consult counsel to determine if this change represents the scope Applicant desires to claim.  In any event, "demarcating" is ungrammatical in this phrase.